Electronically Filed
                                                    Supreme Court
                                                    SCWC-10-0000107
                                                    24-MAY-2012
                      NO. SCWC-10-0000107
                                                    08:42 AM
          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


        STATE OF HAWAI#I, Respondent/Plaintiff-Appellee,

                               vs.

      EDWARD KAEKOA MANOA, Petitioner/Defendant-Appellant.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
         (ICA NO. CAAP-10-0000107; CR. NO. 10-1-0114(1))

       ORDER DISMISSING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, Acoba, Duffy, and McKenna, JJ.)

          It appearing that the judgment on appeal in the above-
referenced matter has not been entered by the Intermediate Court
of Appeals, see Hawai#i Revised Statutes § 602-59(a) (Supp.
2008); see also Hawai#i Rules of Appellate Procedure (HRAP) Rule
36(b)(1) (2008),
          IT IS HEREBY ORDERED that Petitioner/Defendant-
Appellant’s application for writ of certiorari, filed May 17,
2012, is dismissed without prejudice to re-filing the application
pursuant to HRAP Rule 40.1(a) (“The application shall be filed
within thirty days after the filing of the intermediate court of
appeals’ judgment on appeal or dismissal order, unless the time
for filing the application is extended in accordance with this
rule.”).
          DATED: Honolulu, Hawai#i, May 24, 2012.

Joseph C. Rome                   /s/ Mark E. Recktenwald
for petitioner
                                 /s/ Paula A. Nakayama

                                 /s/ Simeon R. Acoba, Jr.

                                 /s/ James E. Duffy, Jr.

                                 /s/ Sabrina S. McKenna